Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que el adquirente de un inmueble sometido al Régimen de Propiedad Horizontal viene obligado a examinar la escritura matriz, coincidimos con el Juez Asociado Señor Rebollo López en que los acreedores hipotecarios del caso de autos no cualifican como terceros regístrales y, por lo tanto, disentimos. Por otro lado, suscribimos esta opinión disidente por considerar que el caso de autos nos permite hacer unos pronunciamientos adiciona-les sobre consideraciones de política pública en este tipo de controversia. En aras de proteger la integridad material y jurídica del Régimen de Propiedad Horizontal, y por considerar que éste es acreedor a mayor protección jurídica que la figura de un tercero registral, no permitiríamos que en el caso de autos la tercería afecte el mejor derecho que, según el Código Civil, tienen los titulares de un inmueble sometido al Régimen de Propiedad Horizontal.
*561I-I
Según la Ley Hipotecaria y del Registro de la Propiedad, 30 L.ER.A. see. 2001 et seq., la figura del tercero registral prevalece sobre aquellas personas quienes según el Código Civil tienen un derecho real. Aunque la inscripción registral no convalida actos nulos, se considera válido el derecho de un tercero civil que lo adquiera de buena fe y a título oneroso, de quien en el Registro de la Propiedad aparece como dueño en virtud de una inscripción inexacta, siempre y cuando esta inexactitud no surja clara y expresamente de dicho Registro. Art. 105 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2355.
De ordinario, una persona que va a gravar o a adquirir un derecho real no tiene que examinar, por no considerarse Registro de la Propiedad, los asientos que publiquen un derecho igual al suyo, con excepción del asiento que publica el derecho de su transmitente. Véase el Art. 105 de la Ley Hipotecaria y del Registro de la Propiedad, supra. (1) Sin embargo, por ser el Régimen de Propiedad Horizontal de naturaleza mi generis, presenta una variante a la regla general de folio único. Como bien expresa Camy Sánchez-Cañete:
En los pisos o locales en propiedad horizontal . . . existen legalmente dos elementos indisolubles como formantes de aquéllos, de una parte la porción individualizada del edificio encuadrada entre linderos determinados y con salida a un elemento común o a la vía pública y de otra [parte] una cuota proindivisa en los elementos comunes del mismo. Por tanto, no sólo estamos ante una excepción al principio de una finca un [sic] derecho, sino incluso a la de folio único, pues realmente, el folio registral o historial de cualquier piso, no sólo es el propio dedicado a él, sino también el folio general donde se conservan los elementos comunes y los estatutos de la comunidad, y en el cuál se recogerán los actos o negocios jurídicos referentes a esos elementos, por lo que su contenido formará parte *562ineludible del folio del piso o local. (Énfasis suplido.) B. Camy Sánchez-Cañete, Comentarios a la Legislación Hipotecaria, 3ra ed., Pamplona, Ed. Aranzadi, 1982, Vol. I, pág. 387.
De esta forma, el adquirente viene obligado a examinar también la escritura matriz por ser ésta “Registro” para efectos del Art. 105 de la Ley Hipotecaria y del Registro de la Propiedad, supra, y aunque así no lo hiciera se le imputará el conocimiento de las disposiciones de la misma. Véase García Larrinua v. Lichtig, 118 D.P.R. 120, 133 (1986).
De dicha escritura matriz debe surgir “clara y precisamente el uso a que será destinada toda área comprendida en el inmueble, y una vez fijado dicho uso sólo podrá ser variado mediante el consentimiento unánime de los titulares”. (Énfasis suplido.) 31 L.P.R.A. see. 1291. Además, cuando exista duda sobre el destino o uso de cierta parte del inmueble, se presumirá que tiene natura-leza de elemento común. Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225, 237-238 (1978).
For otro lado, la Ley de la Propiedad Horizontal requiere que conste en el Registro de la Propiedad copia de los planos del inmueble. 31 L.P.R.A. sec. 1292b. El propósito de unir los planos es que conste una mejor descripción del inmueble. Esto “‘signifi-cará una saludable restricción a los derechos discrecionales del propietario vendedor’” y permite al comprador conocer la totali-dad del edificio para hacer valer sus derechos. Arce v. Caribbean Home Const. Corp., supra, pág. 257. Conforme con esto hemos resuelto que los planos “consagran gráficamente los derechos de los interesados extendiéndose, como corolario, el ámbito de la fe pública registral a las características materiales del inmueble según éstas han sido representadas en dichos planos”. Arce v. Caribbean Home Const. Corp., supra, págs. 257-258.
i — i i — I
En el caso de autos, los esposos Ugarte-Domenech venían en la obligación de revisar las constancias de la escritura matriz y los planos, por constituir éstos “Registro” de la propiedad. De *563haberlo hecho, se hubieran dado cuenta de que la escritura matriz describía las áreas objeto de la hipoteca como “servicios vecina-les” y el plano las describía como “áreas recreativas”. Estos elementos comunes permanecían en indivisión forzosa con el inmueble, pues de las constancias del registro surgía que estas áreas fueron inscritas como fincas independientes sin el consen-timiento unánime de todos los titulares. En consecuencia, la hipoteca que a favor del acreedor se constituyó recaía sobre áreas comunes del edificio y sólo podía ser otorgada tras el consenti-miento unánime de todos los titulares. 31 L.RR.A. sec. 1291g. Como cuestión de política pública imputaríamos conocimiento de estos preceptos legales a las partes involucradas en negocios jurídicos en torno al Régimen de Propiedad Horizontal, y en el caso específico de autos, entendemos que los esposos Ugarte-Domenech no podían ser terceros regístrales.
hH 1 — i J — I
Por otro lado, “[e]xiste una clara política pública en Puerto Rico dirigida a estimular la utilización de terrenos y construcción de multipisos que se rijan por el Régimen de la Propiedad Horizontal”. Maldonado v. Consejo de Titulares, 111 D.P.R. 427, 429 (1981). Esto tiene el propósito de fomentar una mejor planificación urbana en los pocos terrenos disponibles en un país sobrepoblado como el nuestro. De esta forma se garantiza la disponibilidad de una vivienda razonable aun a aquellas personas que por sus recursos u otros motivos desean vivir en un condo-minio.
Esta forma de propiedad “necesita cauces jurídicos por los cuales desenvolverse para que no sea un nido de conjlictos que amarguen la realización del ideal del hogar propio”. (Enfasis suplido.) 10 Diario de Sesiones de la Asamblea Legislativa (Cámara), T. 3, pág. 1574 (1958), citado en parte en Arce v. Caribbean Home Const. Corp., supra, págs. 241-242.
' Como cuestión de política pública, entendemos que la inte-gridad de este Régimen de Propiedad Horizontal debe ser *564protegida por encima de la figura de un tercero registral.(2) De esta forma se evitarían situaciones como la presente, donde por actos ultra-vires del desarrollador de un proyecto de vivienda, éste logra segregar e inscribir, y posteriormente hipotecar, bienes comunes de un inmueble sometido al Régimen de Propiedad Horizontal en detrimento de la integridad del inmueble, sus residentes y de la propia subsistencia del Régimen de Propiedad Horizontal.
Por los fundamentos anteriormente expuestos, confirmaría-mos la sentencia del foro de instancia.

(1) Así, por ejemplo, si lo que se adquiere es dominio, el adquirente no viene obligado, de ordinario, a examinar los asientos que publiquen dominio y sean anteriores al de su causante. Así se evita la peregrinación por todo el historial de la finca, hasta el primer asiento, a que obligaba Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412, 426-426 (1949).


(2) También, como cuestión de política pública, se han reconocido como excepciones a la tercería registral los casos de retractos legales, Art. 108 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2358; los terceros adquirentes de derechos de herederos voluntarios o legatarios que no sean herederos forzosos, durante dos años desde la inscripción del título hereditario de su transmitente, Art. Ill de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2361, y las servidumbres continuas o aparentes aunque no estén en el registro.